IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0807-08


MICHAEL JAMES MARTIN, Appellant


v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
IN CAUSE NO. 06-06-00234-CR FROM THE SIXTH COURT OF APPEALS

WOOD COUNTY



Holcomb, J., delivered the opinion for a unanimous Court.

O P I N I O N
 Appellant Michael James Martin was convicted of failure to comply with sex offender
registration requirements and sentenced to ten years' confinement.  Martin appealed, claiming inter
alia that the evidence at trial was factually insufficient to support his conviction.  The court of
appeals agreed, reversed the judgment of the trial court and remanded the case to that court for
further proceedings.  See Martin v. State, 252 S.W.3d 809 (Tex. App.-- Texarkana 2008).  We
granted the State's petition for discretionary review solely to determine whether the court of appeals
"applied an improper standard of review and/or misread the record when it determined that the
evidence was factually insufficient."
	Having examined the record and briefs in this case, we conclude that our decision to grant
review was improvident.  The State's petition for discretionary review is dismissed.

DELIVERED: April 8, 2009.
DO NOT PUBLISH